DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 12/24/2020 is acknowledged.  Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a metal single crystal" in line 9.  It is not clear whether this limitation refers to “a metal single crystal material component” in line 8 or a new limitation.  For examination purpose, it is interpreted to be same as the one in line 8.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-12 of U.S. Patent No. 9,435,211 (hereinafter ‘211 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘211 patent encompass the claim scope of the instant application.
For example, Claims 1 and 2 of ‘211 patent claim the limitations of Claim 1 of the instant application.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-10 of U.S. Patent No. 9,452,474 (hereinafter ‘474 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘474 patent encompass the claim scope of the instant application.
For example, Claims 1-3 and 5 of ‘474 patent claim the limitations of Claim 1 of the instant application.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-16 of U.S. Patent No. 9,718,127 (hereinafter ‘127 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘127 patent encompass the claim scope of the instant application.
For example, Claims 1-4, 9, 10 and 16 of ‘127 patent claim the limitations of Claim 1 of the instant application.
s 1, 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 9,770,758 (hereinafter ‘758 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of ‘758 patent encompass the claim scope of the instant application.
For example, Claims 1-6 and 8 of ‘758 patent claim the limitations of Claim 1 of the instant application.

Allowable Subject Matter
Claims 1-10 would be allowed if the above 35 U.S.C. 112(b) and double patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record except for the ones indicated in the above double patenting rejection teach “additively manufacturing a core at least partially within the component; at least partially encasing the additively manufactured component and additively manufactured core within a shell; melting the additively manufactured component” in combination with remaining limitations in Claim 1.
The closest prior art, Propheter-Hinckley et al. (U.S. Patent Publication No. 2013/0280081) teach additively manufacturing the component of a metal material ([0065]) and additively manufacturing a core ([0063]), heating the additively manufactured component and directionally solidifying the metal material of the additively manufactured component to form a metal single crystal material component ([0065]), however, they fail to teach additively manufacturing a core at least partially within the component and at least partially encasing the additively manufactured component and additively manufactured core within a shell.
Fraiser et al. (U.S. Patent Publication No. 2004/0231822) teach additively manufacturing a core, but, does not teach additively manufacturing a core at least partially within the component.

Prentice et al. (U.S. Patent Publication No. 2016/0115820) teach additively manufacturing the component of a metal material; manufacturing a core at least partially within the component. ([0029]). However, they do not teach additively manufacturing a core and melting the additively manufactured component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        2/25/2021